Citation Nr: 1425570	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to November 1963.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The St. Louis, Missouri, RO has assumed jurisdiction.   

The Veteran appeared at a hearing before a Decision Review Officer in October 2009.  A transcript of the hearing is of record.

The appeal was remanded by the Board in October 2013.  It is again REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in connection with his claim in November 2013.  The examining psychologist concluded that, at that time, the Veteran did not have any Axis I psychiatric diagnosis, but, rather, had an Axis II diagnosis of personality disorder.  The examiner noted that the Veteran had been discharged from service with a diagnosis of emotionally unstable personality. 

However, VA treatment records from 2006 to 2013 reflect diagnoses of Axis I psychiatric disorders including depression, anxiety, panic attacks, panic disorder, and dysthymic disorder.  Also, a February 2014 letter from the Veteran's treating VA psychiatrist indicates that both she and the Veteran's previous treating psychiatrist had diagnosed him with panic attacks. 

As the record indicates that the Veteran may have had an Axis I psychiatric disorder since the time of his July 2006 claim for service connection, an additional opinion should be obtained as to whether any such psychiatric disorder may be related to his period of service, including the mental health treatment and evaluations he received in service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the November 2013 examination, and ask that an addendum opinion be provided.  

Following a review of the claims file, to include the November 2013 examination results and the additional statements/evidence submitted by the Veteran in February 2014, the examiner should answer the following questions:

A) Is it at least as likely as not (i.e. a 50 percent probability or more) that any Axis I psychiatric disorder existing at any time since the Veteran's July 2006 claim for service connection first manifested during, or is otherwise is related to, service.

The examiner should consider the Veteran's in-service assessment of "Emotionally Unstable Personality," and determine whether such diagnosed disorder or related problems was a manifestation of an Axis I acquired psychiatric disorder.  If it is found that the Veteran had an Axis II, rather than Axis I, disorder in service, the examiner should provide a detailed explanation of how the criteria for an Axis II, but not Axis I, diagnosis was met.

B) If the examiner determines that no acquired psychiatric disorder began in service, but that a personality disorder or mental deficiency existed during service, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such defect was in any way etiologically related to the Veteran's subsequent psychiatric diagnoses, including depression, panic attacks, anxiety, dysthymic disorder, and panic disorder, as reflected in March 2006 to November 2013 treatment records from VA psychiatrists, and in the February 2014 letter from his VA psychiatrist.

A complete rationale for all opinions must be provided.

If the November 2013 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

2.  After completing the above and any other necessary development, readjudicate appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



